DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/24/2022, 10/22/2018, 10/23/2018, 09/28/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 30 and subsequent dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Regarding claim 20, the amended portion recites, “wherein the disk portion is configured to support the rim portion as an axle” which is subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) at the time the application was filed had possession of the claimed invention. 

Regarding claim 30, the amended portion recites “wherein the first disk portion is configured to support the first rim portion as an axle, wherein the second disk portion is configured to support the second rim portion as an axle” which is subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) at the time the application was filed had possession of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-25, 27-28, 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0082772 (Biderman) in view of US 2012/0089299 (Breed).




Regarding claim 20, Biderman teaches a wheel (Fig. 2A wheel 100, Fig. 9A-E) comprising: 
a rim portion (Fig. 2A rim 104), a disk portion (Fig. 2A wheel hub 110) and a battery (Fig. 2A battery 210) [0261-0263, 0265], 
wherein the disk portion is configured to support the rim portion as an axle (Fig. 2A shows the wheel hub 110 ie. disk portion is configured to support the rim 104 ie. rim portion as an axle of the wheel 100), and 
wherein the battery is provided on inner side of the rim portion or along a surface of the rim portion (Fig. 2A shows the battery 210 on the inner side of the rim 104; Furthermore Fig. 9A shows battery system 906 on the inside of the rim portion 920) [0222, 0261, 0371].
	However, Biderman does not explicitly teach battery in the rim portion. 
	However, Breed teaches battery in the rim portion (Fig. 107 shows the rims 90A and 91A of wheels ie. tires 90 and 91 with battery arranged on or within the rim) [0614]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the battery positioned in the rim portion to ensure compact packaging of the battery in the wheel arrangement in order for the battery to be protected from damage by exposure to the environmental factors or heat. 


Regarding claim 21, Biderman teaches the wheel (Fig. 2A wheel 100),
wherein the wheel further comprises a first electric power transmission mechanism (Fig. 2A shows the wheel 100 comprises accessory port 218 ie. first electric power transmission mechanism),

wherein the first electric power transmission mechanism is electrically connected to the battery (accessory port 218 ie. first electric power transmission mechanism is electrically connected to the battery system 210) [0265].

Regarding claim 22, Biderman teaches the wheel (Fig. 2A wheel 100),
wherein the battery is a secondary battery sealed with a film (furthermore, Fig. 9E shows the battery system 906 sealed enclosed in contoured battery housing 961) [0378],
wherein the battery has a belt-like shape [0378-0379], and
wherein the battery is provided in a state of being wrapped around a cynlindrical portion of the rim portion (Fig. 2A shows the battery system 210 is wrapped around the inner cylindrical portion of the rim 104) [0016-0018, 0021, 0270, 0378-0379].


Regarding claim 23, Biderman teaches wherein the battery is provided in a state of being wrapped around the cylindrical portion of the rim portion more than one lap [0378-0379]. 


Regarding claim 24, Biderman teaches further comprising:
a plurality of batteries (Fig. 2A shows battery system 210 comprising plurality of battery) [0016- 0019, 0270],

wherein each of the plurality of batteries has a cylindrical shape or a columnar shape (Fig. 2A shows the battery system 210 comprising batteries of columnar shape).


Regarding claim 25, Biderman teaches wherein the first electric power transmission mechanism is a connector including a contact point (Fig. 2A shows the accessory port 218 ie. first electric power transmission mechanism comprising a connector including a contact point such as a USB port) [0265].

Regarding claim 27, Biderman and Breed teaches a vehicle [0140] comprising:
the wheel according to claim 21;
an electric power control unit (Fig. 2A shows control system 214); and
a second electric power transmission mechanism electrically connected to the first electric power transmission mechanism (Fig. 2A shows the motor control system 208 ie. second electric power transmission mechanism) [0265-0267],
wherein the electric power control unit is configured to control charge and discharge of the battery through the second electric power transmission mechanism and the first electrical power transmission mechanism (Fig. 2A control system 214 configured to communicate and control the battery system 210 to implement to control charge and discharge through the accessory port 218 ie. first electrical power transmission mechanism) [0267].


the wheel according to claim 21;
an electric power control unit (Fig. 2A shows control system 214); and
a second electric power transmission mechanism electrically connected to the first electric power transmission mechanism (Fig. 2A shows the motor control system 208 ie. second electric power transmission mechanism) [0265-0267],
wherein the electric power control unit is configured to control charge and discharge of the battery using the second electric power transmission mechanism and the first electric power transmission (Fig. 2A control system 214 configured to communicate and control the battery system 210 to implement to control charge and discharge through the accessory port 218 ie. first electrical power transmission mechanism and motor control system 208 ie. second electric power transmission mechanism) [0265-0267], and
wherein the second electric power transmission mechanism is electrically connected to the first electric power transmission mechanism in a state of the wheel rotating [0267].


 Regarding claim 30, Biderman teaches a vehicle (Fig. 2A and Fig. 9A-E) [0140, 0315-0318] comprising:
 a first unit comprising:
a first wheel comprising a first rim portion and a first disk portion (Fig. 2A rim 104, wheel hub 110, battery 210) [0261-0263, 0265];
a first motor configured to drive the first wheel (Fig. 9F shows the electric motor 908 configured to drive the motorized wheel 100 as shown in Fig. 2A) [0374];

wherein the first battery is positioned inside the first rim portion or along a surface of the first rim portion (Fig. 2A shows the battery 210 on the inner side of the rim 104, further shown in Fig. 9A as the battery system 906 inside the rim 920) [0222, 0261, 0371]; 
wherein the first disk portion is configured to support the first rim portion as an axle (Fig. 2A shows the wheel hub 110 ie. disk portion is configured to support the rim 104 ie. rim portion as an axle of the wheel 100). 
	However, Biderman does not explicitly disclose a second unit.
	However, Biderman teaches multiple motorized wheels 100 in a vehicle whereby the plurality of the motorized wheels 100 would be comprising of the same components as shown in Fig. 2A and 9A-E [0315-0316].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the multiple motorized wheels with the same components as shown in Fig. 2A and Fig. 9A-E of Biderman to be present in all four of the motorized wheels in a vehicle or bicycle in order to drive the vehicle.
However, Biderman does not explicitly teach battery in the rim portion for both the first and second wheels of the first and second units. 
	However, Breed teaches battery in the rim portion for both the first and second wheels of the first and second units (Fig. 107 shows the rims 90A and 91A of wheels ie. tires 90 and 91 with battery arranged on or within the rim) [0614]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the battery positioned in the rim portion to ensure compact 

Regarding claim 31, Biderman teaches further comprising a control unit configured to control the first electric power control unit and the second electric power control unit (Fig. 2A control system 214 configured to communicate and control the battery system 210 to implement to control charge and discharge through the accessory port 218 ie. first electric power control unit and motor control system 208 ie. second electric power control unit) [0265-0267].

Regarding claim 32, Biderman teaches claim 30.
	However, Biderman does not explicitly teach wherein the first wheel and the second wheel are arranged in a direction orthogonal to a front direction of the vehicle.
	However, Biderman multiple motorized wheels 100 in a vehicle whereby there would be the first wheel and the second wheel arranged in a direction orthogonal to a front direction of the vehicle [0316].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the multiple motorized wheels with the same components as shown in Fig. 2A and Fig. 9A-E of Biderman to be present in all four of the motorized wheels in a vehicle or bicycle upon which one wheel would be arranged in a direction orthogonal to a front direction of the vehicle.

Regarding claim 33, Biderman teaches claim 30.

However, Biderman teaches multiple motorized wheels 100 in a vehicle whereby there would be a first wheel arranged in front of the other [0316].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the multiple motorized wheels with the same components as shown in Fig. 2A and Fig. 9A-E of Biderman to be present in all four of the motorized wheels in a vehicle or bicycle upon which one wheel would be arranged in front of the other.

Regarding claim 34, Biderman teaches wherein the vehicle has two wheels of the first wheel and the second wheel (multiple motorized wheels 100 with the same components as shown in Fig. 2A and 9A-E in a vehicle or a bicycle) [0315-0318].

Claims 26, 29, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0082772 (Biderman) in view of US 2012/0089299 (Breed) further in view of US 2016/0036917 (Koravadi).

Regarding claim 26, Biderman teaches wherein the first electrical power transmission mechanism is enable to transmit power and wirelessly transmit and receive electric data (accessory port 218 ie. first electrical power transmission mechanism is enable to provide electrical power and/or date connection wirelessly) [0265].
However, Biderman and Breed does not teach wherein the first electrical power transmission mechanism is enable to transmit and receive power wirelessly.

	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the first electrical power transmission mechanism transmit and receive wireless power in order to avoid the wired power transfer and thereby attaining a more compact wiring.

Regarding claim 29, Biderman a vehicle [0140] comprising:
the wheel according to claim 26;
an electric power control unit (Fig. 2A shows control system 214); and
a second electric power transmission mechanism electrically connected to the first electric power transmission mechanism (Fig. 2A shows the motor control system 208 ie. second electric power transmission mechanism) [0265-0267],
wherein the electric power control unit is configured to control charge and discharge of the battery using the second electric power transmission mechanism and the first electric power transmission mechanism (Fig. 2A control system 214 configured to communicate and control the battery system 210 to implement to control charge and discharge through the accessory port 218 ie. first electrical power transmission mechanism and motor control system 208 ie. second electric power transmission mechanism) [0265-0267].




	However, Biderman and Breed does not teach wherein each of the first wheel and second wheel is configured to wirelessly transmit and receive power.
	However, Koravadi teaches wherein each of the first wheel and second wheel is configured to wirelessly transmit and receive power [0053].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the first electrical power transmission mechanism transmit and receive wireless power in order to avoid the wired power transfer and thereby attaining a more compact wiring.

Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive. 
First off the Examiner would like to draw attention to the fact that the amended recitation regarding “an axle” in the independent claims is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) at the time the application was filed had possession of the claimed invention. 

Secondly, the Applicant presents that Biderman fails to teach “disk portion is configured to support the rim portion as an axle” in terms of claims 20 and 30. 
However, the Examiner would like to point to Fig. 2A of Biderman to show that the disk portion which is the wheel hub 110 which is configured as an axle of the wheel 100 to support the rim 104. 


Furthermore, the Applicant presents that Biderman does not explicitly disclose that the battery 210 would be provided on the inner side or other outer portions of the hub 110. The Applicant provides that in Fig. 2A of Biderman, the battery 210 is not directly in contact with the rim 104. The Applicant submits that the instant application discloses a use of the battery that fits with curved surface and its advantage which according to the Applicant is not taught by Biderman. 

However, the Examiner would like to draw the Applicant’s attention of the labeled Fig. 2A whereby it is seen that the battery 210 is located on the inner side of the rim. 

    PNG
    media_image1.png
    536
    709
    media_image1.png
    Greyscale


It is also to be noted that the claim does not call for the battery 210 would be provided on the inner side or other outer portions of the hub 110, thereby the Applicant’s argument is not applicable. The claim also does not call for the battery to be in direct contact with the rim, thereby the Applicant’s argument regarding the battery of Biderman to be not in direct contact with the rim is non-applicable. 
Furthermore, the battery 210 fits with the curved surface of the rim, as shown above in the Fig. 2A.
the battery 210 would be provided on the inner side or other outer portions of the hub 110; the battery to be in direct contact with the rim) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Thereby, the rejection stands. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836